845 F.2d 325
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie Joe CARTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee
No. 87-6052.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
The petitioner, a federal prisoner proceeding pro se, appeals the district court's judgment overruling his motion to vacate or set aside his sentence filed under 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner pled guilty to receipt (Count 1) and possession (Count 2) of a firearm shipped in interstate commerce in violation of 18 U.S.C. Secs. 922(h), 924(a) and 1201(a)(1).  He received concurrent 18 month sentences.  The present motion to vacate challenged the sentencing under Count 1 as a violation of the double jeopardy clause of the fifth amendment.  The petitioner claimed he was twice placed in jeopardy for the same conduct because he was prosecuted under both state and federal law.  The district court overruled the motion because the fifth amendment does not prohibit separate sovereigns from prosecuting an individual for the same act.   See United States v. Wheeler, 435 U.S. 313, 316-17 (1978).


3
Upon review, we conclude the district court properly overruled the motion for the reasons stated by it.  Accordingly, we affirm the district court's judgment entered September 3, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.